DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 4 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the request from the upstream server” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 4 is interpreted such that this limitation is replaced with “the request from the second upstream server”.
Claim 17 recites the limitation “the request from the upstream server” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 17 is interpreted such that claim 17 depends on claim 3, rather than on claim 1, and such that this limitation is replaced with “the request from the second upstream server”.

Claim Objections
4.	Claims 5, 11, and 18 are objected to because of the following informalities:  
	
Claim 5 ends in a semicolon rather than in a period.
	Claim 11 does not end in a period.
	Claim 18 recites, in line 3 “the high-power controller operative filter” rather than “the high-power controller operative to filter”

Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 5-11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Turon et al., U.S. Patent Application Publication 2012/0161958 (hereinafter Turon), in view of Soliman, U.S. Patent Application Publication 2011/0134832 (Soliman).
	Regarding claim 1, Turon discloses a location monitoring system (disclosed is a location monitoring system, according to [0018], Fig. 1), comprising: 
	a first location monitoring apparatus (the location monitoring system comprises a wireless tracking device, according to [0018], Figs. 1-2 [element 122]), comprising 
	a plurality of sensors, each of the plurality of sensors sensing a location or motion parameter to be utilized in estimating a location or task of an object the location monitoring apparatus is attached to (the wireless tracking device comprises a plurality of sensors for sensing location and motion parameters, including an accelerometer (which detects motion of the wireless tracking device) and a light sensor (which detects a change in position of the wireless tracking device from indoor to outdoor or vice versa), according to [0032], [0039], Fig. 2 [elements 250 and 254]); 
	shared storage (the wireless tracking device comprises a computer readable storage medium, according to [0034], Fig. 2 [element 272]); 
	a low-power controller (the wireless tracking device comprises a low power system controller, according to [0024], Fig. 2 [element 214]) operative to: 
	manage the plurality of sensors (the low power system controller manages the plurality of sensors, according to [0027]); 
	manage storage of sensed information in the shared storage (the low power system controller receives information from the sensors and makes decisions based on this received information, according to [0027], [0032], [0036], [0038]); 
	communicate with an upstream server (environment information is received by the low power system controller from the sensors, according to [0032], [0036], whereby this environment information is transmitted to a remote monitoring station (which constitutes an upstream server), according to [0019], Fig. 1 [element 128]); 
	communicate with a second location monitoring apparatus (environment information that the low power system controller receives from the sensors is transmitted to a remote monitoring station (which constitutes a second location monitoring apparatus), according to [0019]); 
	a high-power controller (the wireless tracking device comprises a high power system controller, according to [0024], Fig. 2 [element 210]), the high-power controller operative to: 
	retrieve at least a portion of the stored sensed information (the high power system controller receives the sensor data, according to [0033]); 
	process the at least the portion of the stored sensed information (the high power system controller compiles the sensor data into a message, according to [0033]); 
	communicate with the low-power controller (the high power system controller communicates with the low power system controller via a data bridge, [0033], Fig. 2 [elements 210, 212, and 214]); 
	communicate with a second controller of the second location monitoring apparatus through the low-power controller (sensor data from the low power system controller is sent to the remote monitoring station (which necessarily comprises a controller), according to [0033]); 
	wherein the low-power controller is powered and operable for greater periods of time than the high-power controller, and wherein the low-power controller consumes less power than the high-power controller (the low power system controller remains active in both active mode and hibernation mode, according to [0027], whereas the high power system controller is only active in the active mode (therefore, the low power system controller is powered and operable for greater periods of time than the high power system controller), whereby the low power system controller uses less power than the high power system controller, according to [0024]).
	Turon does not expressly disclose that the controller of the second location monitoring apparatus that is communicated with through the low-power controller, is a second low-power controller, nor that said second low-power controller consumes less power than the high-power controller.
	Soliman discloses that the controller of the second location monitoring apparatus that is communicated with through the low-power controller, is a second low-power controller (an access terminal and a host terminal communicate with each other via their respective low power transceivers, according to [0032]), and 
that said second low-power controller consumes less power than the high-power controller (the terminals each comprise a high power transceiver that consumes more power than its low power transceiver, according to [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turon with Soliman such that the controller of the second location monitoring apparatus that is communicated with through the low-power controller, is a second low-power controller, and that said second low-power controller consumes less power than the high-power controller.
One of ordinary skill in the art would have been motivated to make this modification in order to extend mobile device battery life (Soliman:  [0005]).
	Claim 19 recites the method according to which the location monitoring system of claim 1 operates, and is therefore rejected on the same grounds as claim 1.
	Regarding claim 5, the combination of Turon and Soliman discloses all the limitations of claim 1.  Additionally, Turon discloses that the low-power controller (MPU) is further operative to: 
	continuously collect sensor data (the low power system controller continuously collects sensor data, according to [0027]); 
	process and analyze the collected sensor data (the low power system controller processes and analyzes the sensor data in order to determine whether the mode should change, according to [0038]-[0039]); 
	receive instructions from the high-power controller (the low power system controller receives control commands by way of the high power system controller, according to [0033], Fig. 2 [elements 128, 226, 210, 212, and 214]); 
	update a sensor data collection process based on the received instructions (the low power system controller alters the sampling rate and sensitivity of the sensor signals based on whether the mode is active or hibernation, according to [0027], [0047]).
	Regarding claim 6, the combination of Turon and Soliman discloses all the limitations of claim 1.  Additionally, Turon discloses that the low-power controller (MPU) is further operative to: control powering up and powering down of the high-power controller (the low power system controller determines whether to place the wireless tracking device in the active mode or in the hibernation mode, according to [0027], whereby the high power system controller is powered down in the hibernation mode and powered up in the active mode, according to [0024]).
	Regarding claim 7, the combination of Turon and Soliman discloses all the limitations of claim 6.  Additionally, Turon discloses that the low-power controller controls powering up and powering down of the high-power controller based on determining sensed motion of the first location monitoring apparatus, including powering up the high-power controller when sensing motion of greater than the threshold amount and powering down the high-power controller when sensing motion of less than a threshold amount (the low power system controller determines whether to place the wireless tracking device in the active mode or in the hibernation mode based on motion sensed by the accelerometer, such that the detection, by said accelerometer, of a speed above a threshold, causes said low power system controller to switch the wireless tracking device in the active mode, according to [0038]).
	Regarding claim 8, the combination of Turon and Soliman discloses all the limitations of claim 6.  Additionally, Turon discloses that the low-power controller controls powering up and powering down of the high-power controller based on sensing a motion pattern of the first location monitoring apparatus (the low power system controller determines whether to place the wireless tracking device in the active mode or in the hibernation mode based on the detection of movement of the wireless tracking device, according to [0038]).
	Regarding claim 9, the combination of Turon and Soliman discloses all the limitations of claim 6.  Additionally, Turon discloses that the low-power controller controls powering up and powering down of the high-power controller based on multiple scans of reception of wireless signal signatures (the low power system controller determines whether to place the wireless tracking device in the active mode or in the hibernation mode based on GPS signals (which constitutes multiple scans of reception of wireless signal signatures), according to [0038]).
	Regarding claim 10, the combination of Turon and Soliman discloses all the limitations of claim 6.  Additionally, Turon discloses that the low-power controller controls powering up and powering down of the high-power controller based on a combination of any two or more of sensing motion greater than the threshold, sensing of one or more particular motion patterns, or sensing of differences in wireless signal reception scans (the low power system controller determines whether to place the wireless tracking device in the active mode or in the hibernation mode based on the detection by the accelerometer of a speed of the wireless tracking device above a threshold (which constitutes sensing motion greater than the threshold), and based on changes in location that are determined based on GPS signals (which constitutes sensing of differences in wireless signal reception scans), according to [0038]).
	Regarding claim 11, the combination of Turon and Soliman discloses all the limitations of claim 6.  Additionally, Turon discloses that the low-power controller controls powering up and powering down of the high-power controller based on sensing a combination of any two or more of sensing motion greater than the threshold, sensing of one or more particular motion patterns, and sensing of differences in wireless signal reception scans in combination with sensing by one or more of the plurality of sensors (the low power system controller determines whether to place the wireless tracking device in the active mode or in the hibernation mode based on the detection by the accelerometer of a speed of the wireless tracking device above a threshold (which constitutes sensing motion greater than the threshold), and based on the accelerometer detecting movement of the wireless tracking device (which constitutes sensing of one or more particular motion patterns), according to [0038]). 

9.	Official Notice is taken with respect to claims 2-4 and 12-18.
	Regarding claim 2, the combination of Turon and Soliman discloses all the limitations of claim 1.
	Neither Turon nor Soliman discloses that the high-power controller is further operative to communicate with a second upstream server, wherein a communication channel between the high-power controller and the second server has a greater bandwidth than a communication channel between the low-power controller and the upstream server.
	Official Notice is given that these features are well-known in the prior art.   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turon as modified with Soliman such that the high-power controller is further operative to communicate with a second upstream server, wherein a communication channel between the high-power controller and the second server has a greater bandwidth than a communication channel between the low-power controller and the upstream server.
	One of ordinary skill in the art would have been motivated to make this modification because a higher signal-to-noise ratio, which is made possible by a higher power transmission, enables a higher data rate, or bandwidth.  
	Regarding claim 3, the combination of Turon and Soliman discloses all the limitations of claim 1.
	Neither Turon nor Soliman discloses that the high-power controller is further operative to: receive a request from the second upstream server.
	Official Notice is given that these features are well-known in the prior art.   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turon as modified with Soliman such that the high-power controller is further operative to: receive a request from the second upstream server.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the tracking of mobile assets.
	Regarding claim 4, the combination of Turon and Soliman discloses all the limitations of claim 1.
	Neither Turon nor Soliman discloses that the high-power controller is further operative to: re-program the first location monitoring apparatus upon receiving the request from the second upstream server, including receiving a task of the location monitoring apparatus and resetting behavior and operation of the low power controller.
	Official Notice is given that these features are well-known in the prior art.   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turon as modified with Soliman such that the high-power controller is further operative to: re-program the first location monitoring apparatus upon receiving the request from the second upstream server, including receiving a task of the location monitoring apparatus and resetting behavior and operation of the low power controller.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the tracking of mobile assets.
	Regarding claim 12, the combination of Turon and Soliman discloses all the limitations of claim 6.
	Neither Turon nor Soliman discloses that the low-power controller controls powering up and powering down of the high-power controller based on the low-power controller determining that greater than a threshold of data has been collected by the plurality of sensors and stored in the shared storage.
	Official Notice is given that these features are well-known in the prior art.   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turon as modified with Soliman such that the low-power controller controls powering up and powering down of the high-power controller based on the low-power controller determining that greater than a threshold of data has been collected by the plurality of sensors and stored in the shared storage.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the offloading of data to a server once the storage capacity of a tracking device has been reached.  
	Regarding claim 13, the combination of Turon and Soliman discloses all the limitations of claim 1.
	Neither Turon nor Soliman discloses a plurality of location monitoring apparatuses including at least the first location monitoring apparatus and the second location monitoring apparatus, wherein each of the plurality of location monitoring apparatuses include a low-power controller, and wherein each of the low-power controllers directly provide location and motion data to the high-power controller or indirectly provide location and motion data to the high-power controller through an intermediate low-power controller of intermediate location monitoring apparatuses.
	Official Notice is given that these features are well-known in the prior art.   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turon as modified with Soliman by including a plurality of location monitoring apparatuses including at least the first location monitoring apparatus and the second location monitoring apparatus, wherein each of the plurality of location monitoring apparatuses include a low-power controller, and wherein each of the low-power controllers directly provide location and motion data to the high-power controller or indirectly provide location and motion data to the high-power controller through an intermediate low-power controller of intermediate location monitoring apparatuses.
	One of ordinary skill in the art would have been motivated to make this modification in order to make efficient use of mobile device battery power.
	Regarding claim 14, the combination of Turon and Soliman discloses all the limitations of claim 1.
	Neither Turon nor Soliman discloses that the plurality of location monitoring apparatuses includes a master location monitoring apparatus that includes the high-power controller, and the plurality of location monitoring apparatuses include slave location monitoring apparatuses that include a low-power controller but do not include the high-power controller.
	Official Notice is given that these features are well-known in the prior art.   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turon as modified with Soliman such that the plurality of location monitoring apparatuses includes a master location monitoring apparatus that includes the high-power controller, and the plurality of location monitoring apparatuses include slave location monitoring apparatuses that include a low-power controller but do not include the high-power controller.
	One of ordinary skill in the art would have been motivated to make this modification in order to make efficient use of mobile device battery power.
	Regarding claim 15, the combination of Turon and Soliman discloses all the limitations of claim 1.
	Neither Turon nor Soliman discloses that the high-power controller of the master location monitoring apparatus performs at least some upstream server functionality when a network connection to the upstream server falls below a performance threshold or exceeds a cost threshold.
	Official Notice is given that these features are well-known in the prior art.   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turon as modified with Soliman such that the high-power controller of the master location monitoring apparatus performs at least some upstream server functionality when a network connection to the upstream server falls below a performance threshold or exceeds a cost threshold.
	One of ordinary skill in the art would have been motivated to make this modification in order to make efficient use of mobile device battery power.
	Regarding claim 16, the combination of Turon and Soliman discloses all the limitations of claim 1.
	Neither Turon nor Soliman discloses that the location monitoring apparatus that includes the high-power controller includes a radio that supports a satellite wireless link and the high-power controller is operative to communicate with the upstream server through the satellite wireless link when the high-power controller determines a condition has been satisfied.
	Official Notice is given that these features are well-known in the prior art.   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turon as modified with Soliman such that the location monitoring apparatus that includes the high-power controller includes a radio that supports a satellite wireless link and the high-power controller is operative to communicate with the upstream server through the satellite wireless link when the high-power controller determines a condition has been satisfied.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate communication with a server when outside the range of any terrestrial network.
	Regarding claim 17, the combination of Turon and Soliman discloses all the limitations of claim 1.
	Neither Turon nor Soliman discloses that the high-power controller is further operative to: retrieve and process at least a portion of the stored sensed information upon receiving the request from the upstream server; provide the processed at least the portion of the stored sensed information to the upstream server.
	Official Notice is given that these features are well-known in the prior art.   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turon as modified with Soliman such that the high-power controller is further operative to: retrieve and process at least a portion of the stored sensed information upon receiving the request from the upstream server; provide the processed at least the portion of the stored sensed information to the upstream server.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the tracking of mobile assets.
	Regarding claim 18, the combination of Turon and Soliman discloses all the limitations of claim 1.
	Neither Turon nor Soliman discloses that the high-power controller is further operative to process the at least the portion of the stored sensed information includes the high-power controller operative to filter an amount of the stored sensed information based on resources available for communicating the processed stored sensed information to the upstream server.
	Official Notice is given that these features are well-known in the prior art.   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turon as modified with Soliman such that the high-power controller is further operative to process the at least the portion of the stored sensed information includes the high-power controller operative to filter an amount of the stored sensed information based on resources available for communicating the processed stored sensed information to the upstream server.
	One of ordinary skill in the art would have been motivated to make this modification in order to make efficient use of transmission resources.  

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645